Case 1:20-cv-11358-LTS Document 3-6 Filed 07/20/20 Page 1 of 4




            EXHIBIT 6
          Case 1:20-cv-11358-LTS Document 3-6 Filed 07/20/20 Page 2 of 4



                           UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MASSACHUSETTS


SUVERINO FRITH et al, individually and on
behalf of all others similarly situated,

               Plaintiffs,                        Case No. __________________
v.

WHOLE FOODS MARKET, INC.

               Defendants.



                  AFFIDAVIT OF LINDSAY VUONG IN SUPPORT OF
                PLAINTIFFS’ MOTION FOR PRELIMINARY INJUNCTION

I, Lindsay Vuong, hereby declare:

     1. I have personal knowledge of the facts set forth in this declaration and could and

        would testify competently to them.

     2. I have been working as an employee for Whole Foods for approximately two

        years. I am Asian.

     3. I work at the Whole Foods located at 200 Alewife Brook Parkway (the Fresh

        Pond location) in Cambridge, Massachusetts.

     4. Due to the onset of the COVID-19 pandemic, Whole Foods requires all its

        employees wear a mask to work.

     5. Following the death of George Floyd and demonstrations springing up across the

        country in support of the Black Lives Matter movement, and hearing that Whole

        Foods employees at the Whole Foods River Street location in Cambridge,

        Massachusetts, had been disciplined for wearing Black Lives Matter masks, I

        decided to participate and wear the Black Lives Matter masks to work.
     Case 1:20-cv-11358-LTS Document 3-6 Filed 07/20/20 Page 3 of 4



6. On July 12, I wore a Black Lives Matter masks, to express support for my Black

   coworkers and the Black and non-Black employees at River Street who had been

   disciplined for wearing the masks.

7. I got sent home without pay on the premise that the mask violated the dress

   code.

8. I want to continue to wear the Black Lives Matter mask to work but am nervous

   about what will happen if I continued to wear it, given management’s quick

   reaction to send us home the day before, and the difficult financial position I

   would be in if I had to forego wages or even lose my job during a pandemic.

9. I was surprised by Whole Foods disciplining and retaliating against us for

   wearing the masks, since the company has publicly expressed support for the

   Black Lives Matter movement.

10. Whole Foods claims that it is disciplining us because the Black Lives Matter

   masks violate the dress code policy, which prohibits employees from wearing

   clothing with visible slogans, messages, logos, or advertising that are not

   company-related.

11. I believe that Whole Foods is selectively enforcing its dress code to discipline

   employees for wearing Black Lives Matter masks, by sending employees who

   wear the Black Lives Matter masks home without pay and assigning employees a

   disciplinary point for each time they are sent home.

12. Despite the warnings and the discipline I have received, I continued to wear my

   Black Lives Matter mask because I believe that Whole Foods is discriminating
         Case 1:20-cv-11358-LTS Document 3-6 Filed 07/20/20 Page 4 of 4



       against my Black co-workers and other employees of color by refusing to support

       my Black co-workers.

   13. I believe that Whole Foods is discriminating and retaliating against my Black co-

       workers by disciplining them for wearing Black Lives Matter masks, and against

       other workers who associate with them and are advocating for them, by

       disciplining us for wearing Black Lives Matter masks.



I declare under penalty of perjury that the foregoing is true and correct.

               07/19/2020
Executed on          .



                                                        ______________________
                                                        Lindsay Vuong
